OPINION — AG — ** PRIVATE SCHOOLS — PUBLIC FUNDS ** (1) THE STATE 'CANNOT' ADMINISTER THE PROVISIONS OF THE  ' OMNIBUS RECONCILIATION ACT ', WHICH REQUIRES ALLOCATION OF FUNDS TO PRIVATE SCHOOLS, AS THIS CONTRAVENES, ARTICLE X, SECTION 15 AND ARTICLE II, SECTION 5, WHICH PROHIBITS THE USE OF PUBLIC FUNDS TO AID PRIVATE AND SECTARIAN SCHOOLS. (2) A DUAL ENROLLMENT PROCEDURE CANNOT BE USED TO REMEDY THE CONSTITUTIONAL PROBLEMS ARISING OUT OF ARTICLE X, SECTION 15 AND ARTICLE II, SECTION 5 OF THE OKLAHOMA CONSTITUTION. (SCHOOLS, PRIVATE SCHOOLS, DUAL REROLLMENT/ PRIVATE CORPORATION, PRIVATE BUSINESS) CITE: OPINION NO. 70-128, OPINION NO. 79-060 (KAY HARLEY JACOBS)